Case: 12-20241       Document: 00512346108         Page: 1     Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 19, 2013
                                     No. 12-20241
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BILLY STRAHAN,

                                                  Plaintiff-Appellant

v.

WASTE MANAGEMENT,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-2441


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Billy Strahan is appealing the district court’s denial of his motion for leave
to proceed in forma pauperis (IFP) on appeal following the entry of an order
granting the defendant Waste Management summary judgment and dismissing
Strahan’s complaint under Title VII of the Civil Rights Act (Title VII), 42 U.S.C.
§ 2000e, et seq. An IFP movant must demonstrate that he is a pauper and that
he will raise nonfrivolous issues on appeal. Carson v. Polley, 689 F.2d 562, 586
(5th Cir. 1982).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20241     Document: 00512346108      Page: 2   Date Filed: 08/19/2013

                                  No. 12-20241

      We review de novo a district court’s rulings on a motion for summary
judgment. Threadgill v. Prudential Sec. Grp., Inc., 145 F.3d 286, 292 (5th Cir.
1998). Summary judgment is proper if the movant establishes “that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a).
      The summary judgment evidence established that Strahan sought to prove
that Waste Management discharged him from his position as a Port-O-Let driver
on account of his race (i.e., African-American) and that the legitimate,
nondiscriminatory reason offered for his termination – i.e., he was cited by a
police officer after an accident for failing to produce a valid commercial driver’s
license and proof of insurance after he was previously disciplined for similar
misconduct – was false. We review claims of discrimination under Title VII that
rely on circumstantial evidence through the framework set out in McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Under that framework, (1) the
plaintiff must first establish a prima facie case of discrimination; (2) if such a
showing is made, the burden shifts to the defendant to articulate a legitimate,
nondiscriminatory reason for the challenged employment action; and (3) if the
defendant satisfies that requirement, then the burden shifts back to the plaintiff
to show that the defendant’s reason is a pretext for discrimination or is only one
of the reasons for its conduct, and another motivating factor is the plaintiff’s
protected characteristic. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.
2007), Rachid v. Jack in the Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004).
      Strahan has failed to show that there are issues of material fact regarding
whether he was terminated on account of his race. See FED. R. CIV. P. 56(a). He
specifically has not established a prima facie case of discrimination by showing
that he was treated less favorably than similarly situated employees outside of
his racial group. See McCoy, 492 F.3d at 556. Even if Strahan could establish
a prima facie case, he has failed to rebut Waste Management’s reason for his
firing. See Rachid, 376 F.3d at 312. His suggestion that the facts underlying

                                        2
    Case: 12-20241     Document: 00512346108    Page: 3   Date Filed: 08/19/2013

                                 No. 12-20241

Waste Management’s reason are factually incorrect does not prove pretext; he
has not put forth evidence to refute that Waste Management reasonably believed
that he committed violations of company policy and state law and acted in good
faith by firing him. His baseless and subjective speculation that he was fired on
account of his race do not show that the real reason for Waste Management’s
employment decision was discrimination. See Roberson v. Alltel Info. Servs., 373
F.3d 647, 654 (5th Cir. 2004).
      Because Strahan has failed to establish that he has a nonfrivolous issue
for appeal, his request to proceed IFP on appeal is DENIED, and his appeal is
DISMISSED as frivolous. See Howard v. King, 707 F.2d 214, 220 (5th Cir.
1983); 5th Cir. R. 42.2.




                                       3